In a custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Dutchess County (Brand, J.), dated June 25, 1998, which, after a hearing, awarded custody of the parties’ two children to the father, and visitation to her.
Ordered that the order is affirmed, without costs or disbursements.
The findings of the Family Court, after a hearing, have a sound and substantial basis in the record and should be accorded great deference on appeal (see, Matter of Ebert v Ebert, 38 NY2d 700, 703; Alanna M. v Duncan M., 204 AD2d 409). The Family Court considered the totality of the circumstances in determining that the best interests of the parties’ children would be served by awarding custody to the father (see, Eschbach v Eschbach, 56 NY2d 167). There is no merit to the mother’s contention that the court erred in disregarding the opinion of the court-appointed evaluator, as the Family Court is not bound by the recommendations of forensic experts (see, Matter of Prete v Prete, 193 AD2d 804, 805). Accordingly, the determination of the Family Court should not be disturbed. Ritter, J. P., S. Miller, Friedmann and Florio, JJ., concur.